Hamilton, Circuit Judge, concurring.
I join the court's opinion and judgment. I agree that the situation here is distinguishable from the Terry stop that was found permissible in United States v. Williams , 731 F.3d 678 (7th Cir. 2013). For the reasons explained in my separate opinion in Williams , however, I believe that after recent expansions of legal rights to possess and display firearms, the stop in that case was not justified under Terry v. Ohio , 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), and the myriad cases applying it. See 731 F.3d at 690-94 (Hamilton, J., concurring). There should be no need to distinguish this case from Williams . In both cases the officers received information that justified a police response. But in both cases, without more indications that a crime had been or was about to be committed, the information the police had did not justify the indignities and the sometimes severe restraints on liberty that we accept under the bland phrase " Terry stop."